Citation Nr: 1127319	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-25 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle disability, to include tarsal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to August 1985 and again from December 2003 to January 2005.  She also had a period of Active Duty for Training (ADT) from April to September 2006.  The Veteran has over 15 years of inactive military service with the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part, denied service connection for a low back disability and a bilateral ankle disability.  

The case was previously before the Board in November 2009, when it was remanded for examination of the Veteran and medical opinions.  The requested development was not adequately completed.  The VA examiner ignored the remand instructions, did not conduct all of the ordered examinations, and relied upon a medical history that was patently incorrect and not supported by the evidence of record.  Based upon this inadequate and factually flawed examination report, the RO, nevertheless, granted service connection for a low back disability and a right ankle disability.  Accordingly, the only issue remaining on appeal is the claim of service connection for a left ankle disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1112.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Private treatment records dated prior to the Veteran's second period of active service show that she first complained of ankle pain and edema after running in February 2003.  

Service department medical treatment records dated from June 2003 through September 2003 reveal that she complained of ankle pain again, and she was placed on a no running profile for the Army Reserves and was diagnosed with exercise induced tarsal tunnel syndrome. 

 These service treatment records are not during a period of Active Duty or of ADT.  Rather, these records reflect that the Veteran was in a reserve status, possibly during discrete periods of Inactive Duty Training (IDT).  

Review of the July 2010 VA examination report and the March 2011 medical opinion addendum clearly reveals that the VA medical examiner did not review the medical evidence of record, nor understand the duty status of the Veteran.  The examiner stated that there was "no right ankle disorder that existed prior to her entry into active duty."  This is patently incorrect, as there is documented medical evidence of record that shows treatment for complaints of bilateral ankle pain prior to the Veteran's entry into active service in December 2003.  Moreover, the November 2009 Board remand clearly summarized this medical history for the examiner.  

Service treatment records from December 2003 to January 2005 show that the Veteran was prescribed cushion inserts in December 2003 and placed on a permanent profile for her feet in December 2004.  There was a diagnosis of plantar fasciitis in December 2004.  

The Veteran underwent VA examination of her ankles in October 2005.  X-ray examination was essentially normal and the Veteran had normal range of motion of her ankles.  She was diagnosed with tarsal tunnel syndrome, bilateral ankles, with residuals.

Service treatment records for the Veteran's period of ADT from April to September 2006 also reveal treatment for complaints of ankle pain.  The Veteran had complaints of bilateral ankle problems before, during, and after her second period of active military service from December 2003 to January 2005 as well as during her period of ADT from April to September 2006. 

In November 2009, the Board remanded for additional development.  The ordered development included an examination of both of the Veteran's ankles.  This was not accomplished.  The VA examiner indicated that the Veteran "clarified" that the claim was only for the right ankle and only conducted an examination of that joint.  Review of the record, including, the original claim, and the October 2007 hearing transcript clearly indicates that the Veteran is pursuing a claim for service connection for a disability of both ankles.  Further, the Veteran's representative submitted an informal hearing presentation in May 2011 that also indicates that the Veteran continues to pursue an appeal for disability benefits for both ankles.  There is no indication in the record that she has withdrawn her appeal with respect to the claim involving service connection for a left ankle disability.  

The November 2009 Board remand ordered an examination of both of the Veteran's ankles.  Examination of the Veteran's left ankle was not accomplished .  Accordingly, remand is required and a VA examination of the left ankle is ordered.  A remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The medical evidence is inadequate.  Therefore, VA must supplement the record by ordering a medical examination of the left ankle.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).     

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate examination for a left ankle disability.  The examination report should include a detailed account of all left ankle pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  Specifically, x-ray examination of the left ankle should be conducted.  

The examiner should review the evidence of record.  The examiner's attention is specifically directed to pre-service treatment records dated in February, June, and September 2003 showing complaints of ankle pain with edema and a diagnosis of exercise induced tarsal tunnel syndrome.  (This is prior to the Veteran's entry into active duty in December 2003).  Active Duty service treatment records show that the Veteran was prescribed cushion inserts in December 2003 and was diagnosed with plantar fasciitis and placed on a permanent profile for her feet in December 2004.  The October 2005 VA examination showing a normal X-ray examination, normal range of motion of her ankles, and a diagnosis of tarsal tunnel syndrome, bilateral ankles, with residuals.  The examiner is then directed to answer the following questions:

	(i) Does the Veteran have a current left ankle disorder, and, if so,

 (ii) does the evidence of record clearly and unmistakably show that the Veteran had a left ankle disorder that existed prior to her entry onto active duty?
 	(a) If the answer is yes, does the evidence clearly and unmistakably show that the preexisting condition was not aggravated by service?

 	(b) if the answer is no, is it at least as likely as not that the left ankle disorder was incurred in service?

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any of the medical examination reports do not include adequate information to adjudicate the issues on appeal, they must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

3.  Following the above, readjudicate the Veteran's claim.  If either of the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and her representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

